
	

113 S637 IS: Collaborative Academic Research Efforts for Tourette Syndrome Act of 2013
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 637
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  expansion, intensification, and coordination of the programs and activities of
		  the National Institutes of Health with respect to Tourette
		  syndrome.
	
	
		1.Short titleThis Act may be cited as the
			 Collaborative Academic Research
			 Efforts for Tourette Syndrome Act of 2013.
		2.Programs of the
			 National Institutes of Health relating to Tourette syndromePart B of title IV of the Public Health
			 Service Act is amended by inserting after section 409J (42 U.S.C. 284q) the
			 following:
			
				409K.Expansion,
				intensification, and coordination of activities with respect to Tourette
				syndrome
					(a)In
				generalThe Secretary, acting
				through the Director of NIH, shall expand, intensify, and coordinate the
				programs and activities of the National Institutes of Health with respect to
				Tourette syndrome.
					(b)Data
				collection
						(1)SystemIn
				carrying out subsection (a), the Secretary shall develop a system to collect
				data on Tourette syndrome, including epidemiologic information with respect to
				the incidence and prevalence of Tourette syndrome in the United States.
						(2)Broad and narrow
				definitionsThe data
				collection system under paragraph (1) shall provide for the collection of
				primary data on Tourette syndrome, including related data on the various
				conditions known to be comorbid with Tourette syndrome.
						(3)Collection by
				population and geographical regionThe data collection system
				under paragraph (1) shall provide for the collection of data on the
				availability of medical and social services for individuals with Tourette
				syndrome and their families and the disaggregation of such data by population
				and geographical region.
						(c)Centers of
				Excellence
						(1)In
				generalIn carrying out subsection (a), the Secretary shall make
				awards of grants and contracts to public or nonprofit private entities to pay
				all or part of the cost of planning, establishing, improving, and providing
				basic operating support for centers of excellence regarding research on
				Tourette syndrome.
						(2)ResearchEach
				center under paragraph (1) shall conduct basic and clinical research into
				Tourette syndrome. Such research should include investigations into the cause,
				diagnosis, early detection, prevention, control, and treatment of Tourette
				syndrome. The centers, as a group, shall conduct research including the fields
				of de­vel­op­men­tal neurobiology, genetics, and
				psy­cho­phar­ma­col­o­gy.
						(3)Services for
				patients
							(A)In
				generalA center under paragraph (1) may expend amounts provided
				under such paragraph to carry out a program to make individuals aware of
				opportunities to participate as subjects in research conducted by the
				centers.
							(B)Referral and
				costsA program under subparagraph (A) may, in accordance with
				such criteria as the Secretary may establish, provide to the subjects described
				in such subparagraph, referrals for health and other services, and such patient
				care costs as are required for research.
							(C)Availability and
				accessThe extent to which a center can demonstrate availability
				and access to clinical services shall be considered by the Secretary in
				decisions about awarding grants to applicants which meet the scientific
				criteria for funding under this section.
							(4)Organization of
				centers
							(A)In
				generalA center under paragraph (1) may—
								(i)use the facilities
				of a single institution; or
								(ii)be formed from a
				consortium of cooperating institutions and patient advocacy groups in order to
				maximize the scope of the center’s services and geographic coverage.
								(B)Eligibility
				requirementsTo be eligible to make facilities so available (as
				described in subparagraph (A)(i)) or participate in such a consortium (as
				described in subparagraph (B)), an institution or group shall meet such
				requirements as the Secretary may prescribe.
							(5)Number of
				centers; duration of support
							(A)In
				generalSubject to the availability of appropriations, the
				Secretary shall provide for the establishment of not fewer than four and not
				more than six centers under paragraph (1).
							(B)Geographical
				distributionThe Secretary shall—
								(i)ensure that each
				of the centers established under paragraph (1) is located in a different region
				of the United States than the other such centers; and
								(ii)encourage the formation of such centers
				from a consortium of entities (as described in paragraph (4)(A)(ii)) covering
				multiple States.
								(C)DurationSupport
				for a center established under paragraph (1) may be provided under this section
				for a period of not to exceed 5 years. Such period may be extended for one or
				more additional periods not exceeding 5 years if the operations of such center
				have been reviewed by an appropriate technical and scientific peer review group
				established by the Secretary and if such group has recommended to the Secretary
				that such period should be extended.
							(d)Research on
				symptomology and treatmentIn carrying out subsection (a), the
				Secretary shall award grants on a competitive basis for research on—
						(1)the full range of
				symptomology within the Tourette syndrome clinical spectrum; and
						(2)the efficacy of
				treatment options for particular patient subpopulations.
						(e)FundingOf
				the amounts made available to carry out the programs and activities of the
				National Institutes of Health for a fiscal year, the Secretary shall designate
				a portion of such amounts for carrying out the programs and activities of the
				National Institutes of Health with respect to Tourette
				syndrome.
					.
		
